NO. 12-10-00182-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '
IN RE: TPF II EAST TEXAS
GATHERING, L.L.C.,                                         '    ORIGINAL PROCEEDING
RELATOR
                                                           '
                                    MEMORANDUM OPINION
                                        PER CURIAM
         Relator, TPF II East Texas Gathering, LLC, has filed a motion to “withdraw” its
petition for writ of mandamus filed on June 16, 2010. In its motion, TPF states that the
parties have reached a resolution of this dispute and no longer wish to pursue this original
proceeding. Because the parties have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), our stay of June 17, 2010 is lifted, the motion is granted, and the
proceeding is dismissed.
Opinion delivered June 23, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)